


110 HR 1696 : To amend the Ysleta del Sur Pueblo and

U.S. House of Representatives
2007-08-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		110th CONGRESS
		1st Session
		H. R. 1696
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 31, 2007
			Received
		
		
			August 3, 2007
			Read twice and referred to the Committee on Indian
			 Affairs
		
		AN ACT
		To amend the Ysleta del Sur Pueblo and
		  Alabama and Coushatta Indian Tribes of Texas Restoration Act to allow the
		  Ysleta del Sur Pueblo tribe to determine blood quantum requirement for
		  membership in that Tribe.
	
	
		1.Blood quantum requirement
			 determined by tribeSection
			 108(a)(2) of the Ysleta del Sur Pueblo and Alabama and Coushatta Indian Tribes
			 of Texas Restoration Act (25 U.S.C. 1300g–7(2)) is amended
			 by striking if the descendant and all that follows through the
			 end of the paragraph and inserting if the descendant is enrolled by the
			 tribe.
		
	
		
			Passed the House of
			 Representatives July 30, 2007.
			Lorraine C. Miller,
			Clerk.
		
	
